Citation Nr: 0517918	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  95-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected right shoulder 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for paralysis of the long thoracic nerve with 
impingement syndrome of the right shoulder.

3.  Entitlement to higher initial evaluations for arthritis 
of the right shoulder, evaluated as 10 percent disabling from 
September 21, 1998 to February 6, 2004 and as 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
September 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which in pertinent part increased the evaluation 
for a right shoulder disability to 10 percent.  

In April 2002, the RO separately established service 
connection for arthritis of the right shoulder, assigning a 
10 percent evaluation for that disability.  A combined 
disability evaluation of 30 percent for the right shoulder 
disability resulted.  

In July 2003, the Board denied an increase in the evaluation 
for right shoulder disability.  The Board subsequently 
vacated that decision and in March 2004 remanded the case for 
further development.  

In an August 2004 rating decision, the RO increased the 
evaluation of the veteran's right shoulder arthritis to 20 
percent, resulting in a combined evaluation of 40 percent for 
the veteran's right shoulder disability.

This case also comes to the Board from an August 2004 rating 
decision in which the RO denied entitlement to service 
connection for depression, claimed as secondary to the right 
shoulder disability.  

The veteran testified before a hearing officer at the RO in 
October 1995 and September 1999.  He testified before a 
former Veterans Law Judge in June 1998, and the undersigned 
Veterans Law Judge, in April 2005.  Transcripts of the 
veteran's hearings have been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran contends that he suffers from depression as a 
result of his service-connected right shoulder disability.  
An April 2004 VA mental health progress note indicates a 
diagnosis of depression with hallucinations.  Chronic 
shoulder and leg joint pain is also noted.  An April 2005 VA 
psychotherapy note shows a diagnosis of mood disorder related 
to pain.  However, the record does not contain an opinion 
regarding whether the veteran's psychiatric diagnosis is 
secondary to his service connected right shoulder disability.  
The Board therefore concludes that an examination should be 
conducted to address the etiology of the veteran's 
psychiatric disorder.

With regard to the veteran's right shoulder disability, the 
Board observes that the neurological component of that 
disability is evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8519, for paralysis of the long thoracic 
nerve.  The RO has evaluated the veteran's right shoulder 
arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5201, for limitation of motion of the arm.  Although the 
record contains a great deal of medical evidence pertaining 
to the veteran's right shoulder, it is unclear to the Board 
which symptoms are related to the neurological disability, 
and which are related to the arthritis.  Neurological and 
orthopedic examinations are necessary to separately identify, 
if possible, the manifestations of each disability, so that 
they may be appropriately evaluated.  Furthermore, reference 
has been made to a winged scapula; however, it is unclear 
whether the veteran has a winged scapula deformity, or 
whether he has complete paralysis of the long thoracic nerve 
so as to prevent elevation of the arm above the shoulder 
level.  It should be noted that, by service medical records, 
the right upper extremity is the veteran's major upper 
extremity.  

The Board also notes that during his April 2005 hearing 
before a Veterans Law Judge, the veteran indicated that his 
right shoulder disability had worsened since his February 
2004 VA orthopedic examination.  He also stated that his 
disability was worse after working his normal 10-hour night 
shift, and that previous examinations had not taken that into 
account.  With regard to the February 2004 examination, the 
Board observes that the examiner did not address the extent 
of any fatigability, weakness, or lack of endurance following 
repetitive use of the involved joint.  Nor has an examiner 
indicated whether there is greater limitation of motion due 
to pain on use, including use during flare-ups.  
Consequently, the Board has concluded that the record is not 
fully developed for adjudication purposes and that an 
additional examination of the veteran's service-connected 
right shoulder disability should be conducted.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:


1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for the claimed depression 
and right shoulder disability since July 
2004.  Of particular interest would be 
any medical records from the Dorn VA 
Medical Center for the period since July 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
his claimed depression.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  

All indicated tests and studies are to be 
performed, and a complete history 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present psychiatric 
disorder is etiologically related to the 
veteran's military service or is 
otherwise etiologically related to his 
service-connected right shoulder 
disability.  In regard to secondary 
service connection, the examiner should 
indicate whether the depression is caused 
by the service-connected right shoulder 
disability, or, if not caused by the 
right shoulder disability, is the 
depression aggravated by the right 
shoulder disability?  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

3.  The RO should also schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the extent of the veteran's right 
shoulder disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician(s).  

Orthopedic examination
All manifestations of the veteran's right 
shoulder arthritis should be clearly 
identified.  The examiner should indicate 
whether ankylosis of scapulohumeral 
articulation is present, and if so, 
should characterize it as favorable or 
unfavorable.  The physician should state, 
in degrees, the extent to which the 
motion of the veteran's right arm is 
limited due to the arthritis in his right 
shoulder.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  The examiner should also provide 
an opinion regarding the impact of the 
veteran's right shoulder arthritis on his 
ability to work.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

Neurological examination 
The physician is to determine the nature 
and extent of the veteran's right long 
thoracic nerve disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician should identify all 
neurological manifestations.  The 
examiner should indicate whether the 
veteran has complete paralysis of the 
long thoracic nerve causing an inability 
to raise the arm above shoulder level, as 
well as winged scapula deformity.  It 
should be indicated whether there is a 
winged scapula deformity.  The examiner 
should be specifically requested to 
discuss whether the veteran's limitation 
of motion of the right arm is due to the 
neurological disability.  The examiner 
should also provide an opinion regarding 
the impact of the veteran's long thoracic 
nerve disability on his ability to work.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



